UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7744


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILLIP RAY JERNIGAN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cr-00142-RAJ-TEM-1)


Submitted:   March 30, 2017                 Decided:   April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip Ray Jernigan, Jr., Appellant Pro Se.      Darryl James
Mitchell, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Phillip   Ray    Jernigan,   Jr.,   appeals    the   district    court’s

order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence reduction pursuant to Amendment 782 to the Sentencing

Guidelines.      We have reviewed the record and find no abuse of

discretion.      See United States v. Muldrow, 844 F.3d 434, 437

(4th Cir. 2016) (providing standard).               Accordingly, we affirm

for the reasons stated by the district court.              United States v.

Jernigan, No. 2:12-cr-00142-RAJ-TEM-1 (E.D. Va. Nov. 21, 2016).

We   dispense   with   oral   argument    because    the   facts   and   legal

contentions     are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     2